Citation Nr: 0940489	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-20 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1977 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 Regional Office (RO) in 
Indianapolis, Indiana rating decision, which denied the claim 
on appeal.

The Board notes the June 2005 rating decision also included 
the issues of entitlement to service connection for tinnitus 
and thyroid problems, which were also denied.  The Veteran's 
notice of disagreement (NOD) from January 2006 specifically 
expressed disagreement with all three claims denied in the 
June 2005 rating decision and a subsequent statement of the 
case (SOC) addressed all three issues.  In May 2006, the 
Veteran submitted a substantive appeal that perfected an 
appeal only as to the claim for hearing loss.  However, a 
subsequent August 2006 supplemental statement of the case 
(SSOC) continued to address the claims of entitlement to 
service connection for tinnitus, and thyroid problems, in 
addition to bilateral hearing loss.  An October 2006 Appeal 
Pre-Certification Review by the Veteran's representative 
properly listed only the claim for hearing loss as on appeal 
and a September 2007 SSOC similarly limited the appeal to 
only service connection for hearing loss.  However, an 
October 2007 statement by the Veteran's representative 
erroneously stated that service connection for tinnitus, 
thyroid problems, and hearing loss were all issues on appeal.  
An August 2009 SSOC continued to list only service connection 
for hearing loss as an issue on appeal and the Veteran's 
representative's Appellant's Brief in October 2009 also 
listed service connection for hearing loss as the sole issue 
on appeal.

The Board finds the Veteran has not perfected appeals with 
respect to the claims for entitlement to service connection 
for tinnitus and thyroid problems as required pursuant to 
38 C.F.R. § 20.1103 and, therefore, these issues are not on 
appeal.  Furthermore, while the August 2006 SSOC mistakenly 
identified the issues as being properly on appeal, this error 
was corrected by the subsequent September 2007 and August 
2009 SSOCs, which omitted both issues.  Moreover, the 
Veteran's representative's statements in October 2006 and 
October 2009 acknowledge that the only issue on appeal is the 
hearing loss claim.  Therefore, the facts of this case are 
readily distinguished from the Court's holding in Percy v. 
Shinseki, 23 Vet. App. 37 (2009) because in this appeal the 
Veteran was not wrongly mislead into believing that he had 
perfected an appeal by the Board.  Instead, an error was 
discovered before the claim was certified to the Board and 
that error was corrected.  Moreover, in this case, while the 
Veteran and his representative were aware of the error and 
were thereafter given time to perfect his appeal as to the 
claims for service connection for tinnitus and thyroid 
problems, he failed to do so.  


FINDING OF FACT

The competent medical evidence of record does not establish 
that the Veteran has a current hearing loss disability that 
is etiologically related to a disease, injury, or event in 
service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in August 2006 and January 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The August 2006 and January 2007 letters from the RO 
explained to the Veteran how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA and service treatment records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  Records 
from the Social Security Administration (SSA) are of record.  
Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  The Veteran was provided VA 
examinations for his claimed bilateral hearing loss in June 
2005 and June 2008.  At the June 2008 VA examination the 
Veteran was not diagnosed with a bilateral hearing loss 
disability, as the Veteran's current hearing acuity did not 
meet the criteria for a hearing loss disability as defined by 
38 C.F.R. § 3.385 (2009).  In neither case were the VA 
examiners able to link any hearing loss disability to 
service.  As will be discussed in greater detail below, the 
examiners took into account the Veteran's reported history, 
his current symptoms, review of the available private and VA 
treatment records, and the results of physical and diagnostic 
examination.  As will be discussed in greater detail below, 
the June 2005 examiner unable to render an opinion as to 
etiology because the Veteran's speech discrimination results 
were adjudged to be inconsistent with his true hearing 
capabilities.  The June 2008 examiner did not render an 
opinion as to etiology as the Veteran did not exhibit a 
hearing loss disability for VA purposes in either ear at the 
time of examination, and because the Veteran's speech results 
were adjudged to be inconsistent with his true hearing 
capabilities.

The Court has held that "[t]he duty to assist is not always 
a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Veteran's responsibility of cooperating in the 
development of his claim includes attending and cooperating 
during the course of scheduled VA examinations.  As will be 
discussed in greater detail below, VA has provided the 
Veteran with two VA examinations, but accurate results as to 
speech discrimination scores have not been obtained due to 
the Veteran's failure to cooperate during the course of 
examination.  Under these circumstances, the Board finds that 
VA has satisfied the duty to assist to the extent possible 
under the circumstances.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.6(a) (2009).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) duty in which the 
individual concerned was disabled from injury incurred in the 
line of duty.  Id.  Accordingly, service connection may be 
granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2009).  
ACDUTRA includes full time duty performed by members of the 
National Guard of any state or the reservists.  38 C.F.R. § 
3.6(c).  INACDUTRA includes duty other than full time duty 
performed by a member of the Reserves or the National Guard 
of any state.  38 C.F.R. § 3.6(d).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d). 
 
For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In the instant case, there is 
no presumed service connection because hearing loss was not 
medically diagnosed within one year of discharge, but not 
until approximately a decade after military service.    

In the absence of presumption, to establish direct service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2009), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that his current bilateral hearing 
loss is due to in-service noise exposure during close firing 
of artillery, heavy machine guns, and small arms fire during 
ACDUTRA.  In essence, the Veteran argues that artillery noise 
during limited periods of training contributed to his hearing 
loss above and beyond any day-to-day noise exposure in his 
civilian life.  

The Veteran's personnel records indicate his secondary MOS 
was that of Cannon Crewman and that he completed training for 
this MOS, so exposure to artillery fire is likely and may be 
presumed.  The Veteran's service treatment records reveal no 
change in hearing acuity from the Veteran's enlistment 
examination in December 1976 and his release from active duty 
examination in May 1977 or any complaints, treatment, or 
diagnosis of hearing loss in the service treatment records.  

Even if a chronic condition was not shown during service, 
however, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of symptomatology 
or under 38 C.F.R. § 3.303(d) if the evidence shows a disease 
first diagnosed after service was incurred in service.  The 
pertinent inquiry, then, is whether any current bilateral 
hearing loss was caused by any incident of service.  The 
Board concludes it was not.

Initially, the Board notes the claims file includes a private 
audiological examination from September 1989.  The summary 
report of examination for organic hearing loss does not 
provide a specific breakdown of puretone thresholds except in 
graphical format, which the Board is not competent to 
interpret.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  However, in 
relevant part, the report diagnoses mild to severe (at 12,000 
Hz only) hearing loss in the right ear and moderate to mild 
to severe hearing loss in the left ear.  

The Veteran was afforded a VA examination in June 2005.  The 
audiological summary report of examination for organic 
hearing loss reflects puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
75
LEFT
25
25
25
30
30

Speech recognition ability on the Maryland CNC word list was 
60 percent for the right ear and 72 percent for the left ear.  
The examiner noted, however, "it should be noted that 
reliability for speech discrimination scores were extremely 
poor and I do not feel that these scores are sufficiently 
valid for testing purposes."  The Board observes that the 
test results reflect a hearing loss disability as described 
under 38 C.F.R. § 3.385 for the right ear, but not for the 
left, as the auditory threshold did not reach a level of 40 
decibels or greater for any of the frequencies, only two (2) 
of the frequencies reached an auditory threshold level of 26 
decibels or greater, and the speech recognition scores were 
not of sufficient reliability to be used for the left ear.

During the examination, the Veteran reported his belief that 
his hearing loss stemmed from exposure to artillery and other 
munitions fire during periods of active duty training with 
the Indiana National Guard.  The Veteran reported weekend 
live fire exercises, after which the Veteran experienced 
headaches, tinnitus, and an inability to hear.  The Veteran 
reported the greatest difficulty with conversational speech 
and denied post-service occupational or recreational noise 
exposure.  The examiner diagnosed the Veteran with normal to 
mild sensorineural hearing loss of the right ear and mild 
sensorineural hearing loss of the left ear.  The examiner was 
unable to provide an opinion as to etiology based on the 
unreliable results with respect to the speech discrimination 
results.  Specifically, the examiner stated, 

The veteran was able to clearly understand what I 
was saying with face to face conversation with and 
without the usage of visual cues.  However, in the 
testing booth under headphones and an elevated 
speech level, he was unable or unwilling to 
consistently repeat words in either ear.  As a 
result of this, I cannot state that the scores for 
speech discrimination ability are valid for claims 
purposes.  Therefore, with consideration to his 
veteran's claim, I cannot resolve this issue 
without resort to mere speculation.

The Veteran was afforded a second VA examination in June 
2008.  The examiner noted review of the claims file, 
including the in-service audiological examinations the 
September 1989 private test, and the June 2005 VA examination 
report.  As to the effect of the Veteran's hearing problems 
on his occupational and daily functioning, the examiner noted 
the Veteran was currently unemployed and reportedly disabled 
and that he had a "hard time" talking to others, but that 
he was infrequently around people other than his wife.  The 
Veteran reiterated his reports of noise exposure during 
active duty training, but reported wearing hearing 
protection.  The audiological summary report of examination 
for organic hearing loss reflects puretone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
15
LEFT
15
10
10
15
15

Speech recognition ability on the Maryland CNC word list was 
88 percent for the right ear and 84 percent for the left ear.  
The examiner stated, however, "it should be noted that 
reliability for speech discrimination scores were extremely 
poor and I do not feel that these scores are sufficiently 
valid for testing purposes."  The Board observes that the 
test results do not reflect a hearing loss disability as 
described under 38 C.F.R. § 3.385 for either ear, as the 
auditory threshold did not reach a level of 40 decibels or 
greater for any of the frequencies, none of the frequencies 
reached an auditory threshold level of 26 decibels or 
greater, and the speech recognition scores were not of 
sufficient reliability to be used for either ear.  
Specifically, the examiner noted, 

The veteran was reinstructed regarding speech 
recognition testing; responses improved, but are 
still judged to be not indicative of the veteran's 
true capabilities.  The veteran exaggerated 
difficulty hearing examiner during history, even 
when examiner spoke in loud voice.  After testing, 
the veteran did not have difficulty hearing 
examiner without the use of visual cues or loud 
speech.  During pure tone testing, the veteran 
would often shake his head "no" consistently with 
pure tone presentation, but would not indicate he 
heard stimulus.  He would also often not respond 
until the stimulus was presented three or four 
times.

As to etiology, the examiner stated, "There is no hearing 
loss present upon examination today.  Therefore, no opinion 
regarding hearing loss will be rendered due to normal hearing 
thresholds bilaterally 500-4000 Hz."

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the Veteran's sincere 
belief in his claim of bilateral hearing loss, as explained 
above, the competent medical evidence of record does not show 
the Veteran to have a current left ear hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Thus, there may 
be no service connection for this claimed disability on 
either a presumptive or direct basis.  

Regarding the Veteran's right ear hearing loss, a right ear 
hearing loss disability as defined under 38 C.F.R. § 3.385 
was indicated in the June 2005 VA examination.  While the 
examiner found the Veteran's speech discrimination scores 
unreliable, he specifically noted the inter-test consistency 
reliability was very good for puretone threshold testing.  
Thus, despite a finding of no right ear hearing loss in the 
June 2008 VA examination, the Board acknowledges the Veteran 
had a right ear hearing loss disability during the applicable 
appellate time period.  See McLain v. Nicholson, 21 Vet. App. 
319 (2007) (where the Court held that the requirement that a 
claimant have a current disability before service connection 
may be awarded for that disability is also satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of 
the claim's adjudication).  Even assuming, however, a current 
right ear hearing loss disability, the claims file contains 
no competent evidence finding that any current right ear 
hearing loss disability was related to in-service noise 
exposure or other incident of military service.  Rather, the 
June 2005 VA examiner could not speculate as to etiology of 
the Veteran's right ear hearing disability because of the 
Veteran's inability or unwillingness to consistently repeat 
words as required for a valid speech discrimination test.  As 
such, the June 2005 VA examiner's opinion cannot be used as a 
basis for granting service connection for right ear hearing 
loss.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(holding that any medical link that is speculative, general 
or inconclusive in nature is of no probative value and not a 
sufficient basis to grant service connection). 

The Board acknowledges the Veteran's assertions that he 
currently has bilateral hearing loss as the result of his 
active duty service.  Certainly, the Veteran can attest to 
factual matters of which he has first-hand knowledge, such as 
subjective complaints of trouble hearing.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Credibility, 
however, is an adjudicative determination and the Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the Board finds the Veteran's statements as to his current 
bilateral hearing loss and any implied assertion of a 
continuity of hearing problems from his weekend military 
training excursions not credible in light of his actions 
during his VA examinations.  Specifically, both the June 2005 
and June 2008 examiners noted significant inconsistencies 
between the Veteran's ability to understand conversation in 
non-testing situations and his performance during speech 
discrimination testing.  The Board believes these consistent 
findings of two competent health care specialists to be 
credible and highly probative.  Therefore, given the 
Veteran's inconsistent and exaggerated hearing problems 
observed prior to and during audiological testing, the Board 
finds the Veteran's representations as to current hearing 
loss and any assertion of a continuity of symptomatology not 
credible.

In summary, bilateral hearing loss was not diagnosed until 
over two (2) decades after service.  In addition, the 
Veteran's current hearing loss of the left ear does not meet 
the threshold for a hearing loss disability, no medical 
professional has ever linked hearing loss in either ear to 
service, and there is no credible evidence of a continuity of 
symptomatology since service or since his training exercises.  
For these reasons, the Board concludes that the preponderance 
of the evidence is against the claim, and that service 
connection for bilateral hearing loss is not warranted.  See 
Gutierrez, supra.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for hearing loss must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); see generally 
Gilbert, supra.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


